DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 2004/0051698 A1, Published March 18, 2004) in view of Hoffer (6,040,977, Patented March 21, 2000) and Liang (US 2010/0073855 A1, Published March 25, 2010).
As to claim 1, Andres discloses a modular keyboard, comprising:
a typewriter keys section; a function keys section; a keyboard shortcuts section; a numeric keypad; a cursor control and system command keys section; and a keyboard cable (Andres at Figs. 1-2; ¶ [0038]; MPEP 2144.03(V) establishes that making separable is obvious);
wherein the typewriter keys section includes a plurality of first contacts on the back electrically connected to the function keys section (Andres at Figs. 2-3, Examiner regards specialty module 20 as a function key section)…
a plurality of fifth contacts on the rear end electrically connected to the keyboard cable (Andres at Fig. 1, cable 14; MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious); and 
Andres does not disclose the typewriter keys section includes a plurality of third contacts on the front end electrically connected to a hand rest board.
However, Hoffer does disclose the typewriter keys section includes a plurality of third contacts on the front end electrically connected to a hand rest board (Hoffer at Fig. 10, detachable palm rest 1002 and connection device 1004; col. 4, l. 64 to col. 5, l. 4).
Andres discloses a base keyboard device upon which the claimed invention is an improvement.  Hoffer discloses a comparable keyboard device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Andres the teachings of Hoffer for the predictable result of maintaining the smaller size (Hoffer at col. 4, l. 64 to col. 5, l. 4).
The combination of Andres and Hoffer does not disclose a plurality of second contacts on the left side electrically connected to the keyboard shortcuts section, a plurality of fourth contacts on the right side electrically connected to the numeric keypad, and the numeric keypad includes a plurality of contacts on the right side electrically connected to the cursor control and system command keys section.
However, Liang does disclose a plurality of second contacts on the left side electrically connected to the keyboard shortcuts section (Liang at Figs. 1, 2, 4; MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious), 
a plurality of fourth contacts on the right side electrically connected to the numeric keypad (Liang at Figs. 1, 2, 3), and 
the numeric keypad includes a plurality of contacts on the right side electrically connected to the cursor control and system command keys section (Liang at Figs. 1-4; ¶ [0011])
The combination of Andres and Hoffer discloses a base keyboard device upon which the claimed invention is an improvement.  Liang discloses a comparable keyboard device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Andres and Hoffer does the teachings of Liang for the predictable result of providing a keyboard where the numeric keypad can be used conveniently by both left and right handed users (Liang at ¶ [0004]-[0005]).
As to claim 10, the combination of Andres, Hoffer, and Liang discloses the modular keyboard of claim 1, further comprising a socket on the bottom of each of the typewriter keys section and the function keys section for attaching to an end of the keyboard cable (Liang at Fig. 1, connection line 3 to connector 12; MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andres, Hoffer, and Liang as applied to claim 1 above, and further in view of Ongkojoyo (US 2006/0045599 A1, Published March 2, 2006).
As to claim 2, the combination of Andres, Hoffer, and Liang discloses the modular keyboard of claim 1.
The combination does not expressly disclose that the typewriter keys section further comprises a plurality of guide projections on either side of, the keyboard shortcuts section includes a plurality of guide grooves at either side, and the guide projections on the left side of the typewriter keys section are inserted into the guide grooves on the right side of the keyboard shortcuts section respectively.
However, Ongkojoyo (US 2006/0045599 A1, Published March 2, 2006) does disclose that the typewriter keys section further comprises a plurality of guide projections on either side of, the keyboard shortcuts section includes a plurality of guide grooves at either side, and the guide projections on the left side of the typewriter keys section are inserted into the guide grooves on the right side of the keyboard shortcuts section respectively (Ongkojoyo at Fig. 6, interlocking mechanism 131; MPEP 2144.04(IV) establishes that changes in shape/configuration are obvious).

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, none of the prior art found by the Examiner discloses the claimed aspects of:  
wherein the typewriter keys section further comprises two internal motor driven moving devices and two pivotal glides on the bottom, each pivotal glide driven by the motor driven moving device.

As to claim 4, the combination of Andres, Hoffer, and Liang discloses the modular keyboard of claim 1, wherein the typewriter keys section further comprises a lengthwise trough on the front end (Ongkojoyo at Fig. 6, interlocking mechanism 131; MPEP 2144.04(IV)); and 
further comprising a hand rest board including a lengthwise protrusion on the rear end configured to complimentarily dispose in the trough (Hoffer at Fig. 10), and two guide troughs in the protrusion.
However, none of the prior art found by the Examiner discloses the above bolded and italicized claim language above.

As to claim 6, the combination of Andres, Hoffer, and Liang discloses the modular keyboard of claim 1, wherein the typewriter keys section further comprises two guide protrusions on the rear end; and 
the function keys section includes two guide wells on the front end, the guide wells configured to complimentarily receive the guide protrusions (Ongkojoyo at Fig. 6, interlocking mechanism 131).
However, none of the prior art found by the Examiner discloses the above bolded and italicized claim language above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
09/22/2022